Citation Nr: 1748067	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-31 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to service connection for bilateral hearing loss. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on honorable active duty for payment of VA benefits purposes from January 4, 1984, to January 3, 1990.  He also served on a period of dishonorable active duty from January 4, 1990, to February 1, 1994, for which payment of VA benefits is precluded.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.  The Veteran's duty as a Boatswains mate during his period of honorable service is consistent with exposure to acoustic trauma.  

2.  Diminished hearing thresholds are demonstrated during the Veteran's period of honorable service and hearing loss disability as defined by regulation is shown during the appeal period. 

3.  The Veteran has competently and credibly reported hearing loss from his period of honorable service to the present time. 

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable resolution of the claim adjudicated below, no discussion of whether the statutory and regulatory notice and development requirements codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) and C.F.R. 3.159 (2017) have been met is necessary
 
When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's official service department records reflect duty during his period of honorable service as a Boatswains mate, a position coincident with acoustic trauma.  Such in-service acoustic trauma has been conceded by the RO, and service connection for tinnitus has been granted as being etiologically related to the Veteran's presumed in-service acoustic trauma.  

The service treatment reports (STRs) from the Veteran's period of honorable service from January 4, 1984, to January 3, 1990, include a February 1988 audiogram reflecting diminished hearing thresholds when compared to an audiogram taken shortly after service entrance on January 9, 1984.  In this regard, pure tone thresholds, in decibels, were as follows upon audiometric testing in January 1984: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
-10
LEFT
-10
-10
-10
-10
-10

Pure tone thresholds, in decibels, were as follows in February 1988. :




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-10
-5
-10
LEFT
5
5
-5
5
-5

The audiologist selected the designation corresponding with a "Significant" threshold shift on the DD Form 2216 (Hearing Conversation Data) comparing the January 1984 and February 1988 audiometric findings.  

The pertinent post-service evidence includes reports from a January 2011 VA examination that contained audiometric findings demonstrating hearing loss disability as defined by 38 C.F.R. § 3.385 in the right ear but not the left.  An addendum opinion completed in March 2011 found that the Veteran did not have hearing loss that was etiologically related to in-service noise exposure.  

Reports from a March 2013 VA audiology consultation reflect the clinician finding moderate sensorineural hearing loss in each ear in some of the frequencies measured from 1,000 to 4,000 Hertz.  Exact thresholds were not reported, but the speech discrimination scores recorded at that time, 68 percent in the right ear and 72 percent in the left ear, reflect hearing loss disability in each ear as defined by 38 C.F.R. § 3.385.  The examiner commented that the hearing loss shown was not consistent with that due to noise exposure.  

Thereafter, a July 2013 VA audiometric examination indicated that valid puretone thresholds or speech discrimination scores could not be obtained.  However, the examiner found that it was at least as likely not that the Veteran had hearing loss that was the result of in-service noise exposure.  As support for this conclusion, the examiner highlighted diminished hearing thresholds on audiograms conducted during the Veteran's period of dishonorable service, to include in August 1993, when compared to the findings from the audiogram conducted coincident with enlistment.  The examiner also noted the Veteran's described unprotected in-service noise exposure from 3 inch/50 caliber guns, rapid fire shooting, needle guns, deck crawlers, and pistols.  He also noted that the Veteran denied a family history of hearing loss as well or any exposure to loud noise coincident with post-service civilian jobs or recreational shooting. 

An October 2014 VA audiometric examination again noted that valid puretone thresholds or speech discrimination scores could not be obtained.  The examiner also concluded that it was not at least as likely as not that the Veteran's hearing loss was etiologically related to service.  As support for this determination, the examiner found that the audiometric results shown in February 1988 did not reflect a significant shift in hearing when compared with a July 1983 audiogram.  

As set forth above, contemporaneous evidence from service reflects audiometric findings in February 1988 to represent, as designated at that time by the military audiologist, to represent significant worsening hearing thresholds when compared with the findings from the January 9, 1984 audiogram, which was taken less than one week after entrance service.  In contrast, the reference audiogram used as a basis for the October 2014 VA examiner's opinion from July 1983 was conducted several months prior to the Veteran's entrance to service.  As the contemporaneous in service clinical finding of worsening hearing is otherwise consistent with the conceded in-service acoustic trauma, the undersigned finds that significant deterioration in hearing during the Veteran's period of honorable service is demonstrated.  

As set forth above, hearing loss disability as defined by 38 C.F.R. § 3.385 is shown during the pendency of the appeal in the form of the findings from a March 2013 VA audiology consultation.  Therefore, despite the invalid audiometric results in October 2014, current hearing loss disability in each ear as defined by 38 C.F.R. § 3.385 for the purposes of a grant of service connection is conceded.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In addition, while the record reflects negative opinions with respect to the relationship between the Veteran's hearing loss and service, such is in conflict with the positive July 2013 VA opinion.  This opinion was supported by reference to the Veteran's history ascribing his hearing loss to the conceded in-service exposure acoustic trauma, with no reported post service acoustic trauma.  While this opinion was also in part based on a deterioration in thresholds as shown on audiometric findings from the Veteran's disqualifying service, as there is only a one day time gap between the his qualifying and disqualifying service, it stands to reason that at least some of the deterioration shown in the Veteran's hearing demonstrated on audiograms conducted during disqualifying service occurred during his period of honorable service.  

Unless the preponderance of the evidence is against a claim, it cannot be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.  Clearly, it cannot be said that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss given the evidence summarized above.  Moreover, the Veteran is competent to assert that he has had problems with hearing since his period of honorable service.  Charles, Barr, Davidson, Kahana, supra.  In short, given the worsening threshold shifts during the Veteran's period of honorable service, the conceded acoustic trauma therein, and the fact that there is a positive medical opinion that is at least somewhat in conflict with the negative medical opinions, the Board finds the Veteran's competent assertions of hearing problems from his honorable service to the present time to be credible and of sufficient probative weight as to raise a reasonable doubt as to the service incurrence of any current hearing loss.  Such reasonable doubt has been resolved in the Veteran's favor, and service connection for bilateral hearing loss is thus warranted.  Id. 

ORDER

Service connection for bilateral hearing loss is granted. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


